Exhibit 10.1

WAIVER

THIS WAIVER (“Waiver”) is made as of July 28, 2017 (the “Effective Date”) by and
among CDI CORP. (the “Company” or the “Lead Borrower”), CDI CORPORATION (the
“U.S. Subsidiary”), CDI PROFESSIONAL SERVICES, LTD. (the “Canadian Subsidiary”),
the other Borrowers (as defined in the Credit Agreement referred to below) party
hereto, the Lenders (as defined in the Credit Agreement referred to below) party
hereto and BANK OF AMERICA, N.A., in its capacity as administrative agent for
the Lenders (“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrowers, Lenders and Administrative Agent have entered into a Credit
Agreement, dated as of October 30, 2015 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Credit Agreement”), and certain other Loan Documents (as defined in the
Credit Agreement);

WHEREAS, the Company has advised Administrative Agent and the Lenders that the
Company intends to enter into, on or about the date hereof, a contract or
arrangement (the “Change of Control Contract”) that would result after the
passage of thirty (30) days in a “Change of Control” under paragraph (c) of the
definition thereof;

WHEREAS, Borrowers have requested that Administrative Agent and Lenders waive,
for a period beginning on the Effective Date and ending on the date in which the
Change of Control Contract is validly terminated pursuant to its terms, the
application of paragraph (c) of the definition of “Change of Control” to the
Change of Control Contract;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS.

Capitalized terms used and not defined in this Waiver shall have the respective
meanings given them in the Credit Agreement.

SECTION 2. ACKNOWLEDGMENTS.

2.1 Acknowledgment of Obligations. Each Borrower hereby acknowledges, confirms
and agrees that as of July 28, 2017, in accordance with the terms of the Credit
Agreement (a) the Company, the U.S. Borrowers and each Designated Borrower that
is a Domestic Subsidiary are jointly and severally indebted to Administrative
Agent and Lenders in respect of the U.S. Revolving Loans in the principal amount
of $25,000,000.00 and in respect of Letters of Credit under the U.S. Facility in
the amount of $3,266,455.25, and (b) each of the Canadian Borrowers, each
Designated Borrower that is a Foreign Subsidiary, each Foreign Subsidiary
Guarantor, the Company, the U.S. Borrowers and each Designated Borrower that is
a Domestic Subsidiary are jointly and severally indebted to Administrative Agent
and Lenders in respect of the Canadian Revolving Loans in the aggregate
principal amount of $0.00 and in respect of Letters of Credit under the Canadian
Facility in the aggregate amount of $0.00. All such amounts, together with
interest accrued and accruing thereon, and fees, costs, expenses and



--------------------------------------------------------------------------------

other charges now or hereafter payable by each Borrower to Administrative Agent
and Lenders, are unconditionally owing by such Borrower to Administrative Agent
and Lenders in accordance with the terms of the Loan Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

2.2 Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Administrative Agent, for the benefit of Secured
Parties, has and shall continue to have valid, enforceable and perfected first
priority Liens, subject to Permitted Liens, upon and security interests in the
Collateral of such Borrower heretofore granted to Administrative Agent, for the
benefit of Secured Parties, pursuant to the Loan Documents or otherwise granted
to or held by Administrative Agent, for the benefit of Secured Parties, and upon
and in which Administrative Agent, for the benefit of Secured Parties, presently
has perfected first priority Liens and security interests subject to Permitted
Liens.

2.3 Binding Effect of Documents. Each Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Loan Documents to which it is a party has been duly
executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Waiver constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Administrative Agent and Lenders are and shall
be entitled to the rights, remedies and benefits provided for in the Loan
Documents and applicable Laws.

SECTION 3. WAIVER.

3.1 Subject to the terms and conditions set forth herein, Administrative Agent
and the Lenders hereby waive, for a period beginning on the Effective Date and
ending on the date in which the Change of Control Contract is validly terminated
pursuant to its terms, the application of paragraph (c) of the definition of
“Change of Control” to the Change of Control Contract; provided that the
foregoing waiver shall not be effective if the Company shall fail deliver to
Administrative Agent a fully executed copy of the Change of Control Contract
promptly (and in any event within two (2) Business Days) upon the execution and
delivery of the Change of Control Contract by all parties thereto.

3.2 For the avoidance of doubt:

(a) upon the expiration of the period referred to in Section 3.1 above,
paragraph (c) of the definition of “Change of Control” shall apply immediately
to the Change of Control Contract without the passage of a further 30-day
period, unless the Change of Control Contract shall have been terminated prior
thereto; and

(b) the foregoing waiver shall not apply to (i) any contract or arrangement
other than the Change of Control Contract or (ii) the application of paragraphs
(a) and (b) to any other event or series of events which would result in a
Change of Control (including, without limitation, the consummation of the
transaction contemplated by the Change of Control Contract).

 

2



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS.

Each Borrower hereby represents, warrants and covenants with and to
Administrative Agent and Lenders as follows:

4.1 Authorization.

(a) Each Borrower has the corporate or limited liability company power and
authority to execute, deliver and perform this Waiver and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Credit
Agreement as amended by this Waiver (the “Amended Credit Agreement”).

(b) No consent or authorization of, filing with, notice to or other act by, or
in respect of, any Governmental Authority or any other Person is required to be
obtained by the Loan Parties in connection with this Waiver, except consents,
authorizations, filings, acts and notices which have been obtained, taken or
made and are in full force and effect.

(c) This Waiver has been duly executed and delivered on behalf of each Borrower
that is a party hereto. This Waiver and the Amended Credit Agreement constitute
the legal, valid and binding obligations of the Borrowers and the other Loan
Parties and are enforceable against the Borrowers and the other Loan Parties in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

4.2 Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Administrative Agent and
Lenders in any of the Loan Documents was true and correct in all material
respects when made (except for those representations and warranties that were
already qualified by concepts of materiality or by express thresholds, which
representations and warranties shall be true and correct in all respects) and is
true and correct in all material respects on and as of the date of this Waiver
with the same full force and effect as if each of such representations and
warranties had been made by or on behalf of such Borrower on the date hereof and
in this Waiver (other than such representations and warranties that relate
solely to a specific prior date).

4.3 No Conflict, Etc. The execution, delivery and performance of this Waiver by
such Borrower will not violate or cause a default under any applicable Law or
Contractual Obligation of such Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues, other
than Permitted Liens.

4.4 No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Waiver and no Default or Event of
Default will exist immediately after the execution of this Waiver and the other
documents, instruments and agreements executed and delivered in connection
herewith.

4.5 Additional Events of Default. Any misrepresentation by such Borrower, or any
failure of such Borrower to comply with the covenants, conditions and agreements
contained in any Loan Document, herein or in any other document, instrument or
agreement at any time executed and/or delivered by such Borrower with, to or in
favor of Administrative Agent and/or Lenders shall, subject to the terms and
provisions of the Credit Agreement and the other Loan Documents, constitute an
Event of Default hereunder, under the Credit Agreement and the other Loan
Documents.

 

3



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT.

5.1 The effectiveness of the terms and provisions of this Waiver shall be
subject to the receipt by Administrative Agent of this Waiver, in form and
substance satisfactory to Administrative Agent in its sole discretion, duly
authorized, executed and delivered by each Borrower, each Lender and
Administrative Agent.

SECTION 6. PROVISIONS OF GENERAL APPLICATION.

6.1 Effect of this Waiver. Except as modified pursuant hereto, and pursuant to
the other documents, instruments and agreements executed and delivered in
connection herewith, no other changes or modifications to the Loan Documents are
intended or implied and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
Effective Date. To the extent of conflict between the terms of this Waiver and
the other Loan Documents, the terms of this Waiver shall control. Any Loan
Document amended hereby shall be read and construed with this Waiver as one
agreement.

6.2 Costs and Expenses. Borrowers absolutely and unconditionally agree to pay to
Administrative Agent, on demand by Administrative Agent at any time and as often
as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Waiver are consummated: all reasonable fees
and disbursements of any counsel to Administrative Agent in connection with the
preparation, negotiation, execution, or delivery of this Waiver and any
agreements delivered in connection with the transactions contemplated hereby;
and all reasonable out-of-pocket expenses which shall at any time be incurred or
sustained by Administrative Agent or its directors, officers, employees or
agents as a consequence of or in any way in connection with the preparation,
negotiation, execution, or delivery of this Waiver and any agreements prepared,
negotiated, executed or delivered in connection with the transactions
contemplated hereby.

6.3 No Third Party Beneficiaries. The terms and provisions of this Waiver shall
be for the benefit of the parties hereto and their respective successors and
assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Waiver.

6.4 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this Waiver.

6.5 Binding Effect. This Waiver shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.

6.6 Merger. This Waiver sets forth the entire agreement and understanding of the
parties with respect to the matters set forth herein. This Waiver cannot be
changed, modified, amended or terminated except in a writing executed by the
party to be charged.

6.7 Survival of Representations and Warranties. All representations and
warranties made in this Waiver and in any other document furnished in connection
with this Waiver shall survive the execution and delivery of this Waiver and the
other documents, and no investigation by Administrative Agent or any closing
shall affect the representations and warranties or the right of Administrative
Agent to rely upon them.

 

4



--------------------------------------------------------------------------------

6.8 Severability. Any provision of this Waiver held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Waiver.

6.9 Reviewed by Attorneys. Each Borrower represents and warrants to
Administrative Agent and Lenders that it (a) understands fully the terms of this
Waiver and the consequences of the execution and delivery of this Waiver,
(b) has been afforded an opportunity to have this Waiver reviewed by, and to
discuss this Waiver and each document executed in connection herewith with, such
attorneys and other persons as such Borrower may wish, and (c) has entered into
this Waiver and executed and delivered all documents in connection herewith of
its own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Waiver nor the other documents executed pursuant hereto shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Waiver and the other documents executed
pursuant hereto or in connection herewith.

6.10 Governing Law; Consent to Jurisdiction and Venue.

(a) THIS WAIVER, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

(b) EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT.
Nothing herein shall limit the right of Administrative Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by applicable Law.
Nothing in this Waiver shall be deemed to preclude enforcement by Administrative
Agent of any judgment or order obtained in any forum or jurisdiction.

6.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS WAIVER OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND

 

5



--------------------------------------------------------------------------------

(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS WAIVER AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. Each Borrower acknowledges that the
foregoing waivers are a material inducement to Administrative Agent and Lenders
entering into this Waiver and that Administrative Agent and Lenders are relying
upon the foregoing in their dealings with Borrowers. Each Borrower has reviewed
the foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Waiver may be filed as a written
consent to a trial by the court.

6.12 Counterparts. This Waiver may be executed in one or more counterparts, each
of which shall constitute but one and the same Waiver. In making proof of this
Waiver, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Waiver electronically or by facsimile shall be
effective as delivery of an original executed counterpart of this Waiver.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver as of the
date first written above.

 

CDI CORP.

By:    

Name:    

Title:    

 

CDI CORPORATION

By:    

Name:    

Title:    

 

CDI-INFRASTRUCTURE, LLC

By:    

Name:    

Title:    

 

CDI MARINE COMPANY, LLC

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

MANAGEMENT RECRUITERS INTERNATIONAL, INC.

By:    

Name:    

Title:    

 

MRI CONTRACT STAFFING, INC.

By:    

Name:    

Title:    

 

CDI-M&T COMPANY, LLC

By:    

Name:    

Title:    

 

EDGEROCK TECHNOLOGIES, LLC

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

CDI CORPORATION (INTERNATIONAL) LIMITED

By:    

Name:    

Title:    

 

CDI PROFESSIONAL SERVICES, LTD.

By:    

Name:    

Title:    

 

MRI CONTRACT STAFFING – CANADA, LTD.

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:    

Name:    

Title:    

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:    

Name:    

Title:    

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender,
L/C Issuer and Swing Line Lender

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:    

Name:    

Title:    

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender

By:    

Name:    

Title:    

 

BANK OF MONTREAL, Chicago, as a Lender

By:    

Name:    

Title:    